Citation Nr: 1818722	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran was exposed to acoustic trauma during service.

2.  The competent and probative evidence of record demonstrates that symptoms of the Veteran's bilateral hearing loss disability began in and have been continuous since discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming service connection for a bilateral hearing loss disability due to exposure to acoustic trauma during active service.  Following a thorough review of the evidence of record, the Board finds that the Veteran's current bilateral hearing loss disability cannot be reasonably disassociated from his active duty service and that service connection for a bilateral hearing loss disability is warranted.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran has a current diagnosis of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board also finds competent and credible evidence of noise exposure during service.  The Veteran has reported that he was exposed to acoustic trauma during service, namely mortar fire and explosions, and that he did not wear hearing protection.  His service personnel records demonstrate that drove a truck in a war zone from April 1968 to October 1968 while he served in the Republic of Vietnam.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and are also consistent with the circumstances of his service, and that exposure to acoustic trauma is conceded.  See 38 U.S.C. § 1154(a) (2012).

Therefore, the Board turns to whether there is a causal relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his exposure to acoustic trauma during service.  Service treatment records are silent for complaints of or treatment for hearing loss.  At his August 1965 entrance examination, the Veteran was afforded an audiogram, which reflects normal hearing for VA purposes.  At his March 1969 separation, no audiological testing was performed.  The Veteran has reported that he first experienced decreased hearing acuity during active service and that his symptoms have persisted since that time.  He has also indicated that he always wore hearing protection in his post-service civilian employment.  The Veteran's spouse testified that she noticed upon the Veteran's return from active duty service that he had difficulty hearing and would turn the television up loudly.  A February 2013 VA examiner was unable to provide a medical opinion regarding the Veteran's diagnosed hearing loss without resorting to speculation, citing no evidence of audiometric testing at separation.

The Board finds there is credible and competent evidence of exposure to acoustic trauma while in service and notes that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  Resolving all doubt in his favor, the Board also concludes that symptoms of the Veteran's currently diagnosed hearing loss disability began in and have been continuous since discharge from service.  Accordingly, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	
ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


